       Case 3:19-cr-00308-VAB Document 41 Filed 02/09/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA
                vs.                                   CRIMINAL NO. 3:19-CR-308 (VAB)
 JENNIFER O’BRIEN                                     February 9, 2021


             NOTICE OF CONSENT TO PROCEED BY VIDEO CONFERENCE
       The Defendant, Jennifer O’Brien, submits this notice of consent to proceed by video

conference for the sentencing hearing that is scheduled for February 16, 2021. Undersigned counsel

has spoken to Mrs. O’Brien, who indicates she is aware of her right to appear in person for her

sentencing, she waives her right to appear in person and she consents to proceed by videoconference.

       Mrs. O’Brien and undersigned counsel believe that this change of plea hearing cannot be

further delayed without harm to the interests of the justice. As this Court is aware, Chief Judge

Underhill entered the CARES Act Authorization Order, which provides, in pertinent part, as follows:

       [F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure and felony
       sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be
       conducted in person without seriously jeopardizing public health and safety. As a
       result, if judges in individual cases find, for specific reasons, that felony pleas or
       sentencings in those cases cannot be further delayed without serious harm to the
       interests of justice, judges may, with the consent of the defendant or the juvenile after
       consultation with counsel, conduct those proceedings by video conference, or by
       telephonic conference if video conferencing is not reasonably available.

CARES Authorization Order (D. Conn. March 30, 2020). On December 23, 2020, Judge Underhill

issued an Order reauthorizing the CARES Act. See CARES Act Reauthorization Order (D. Conn.

December 23, 2020).

       Mrs. O’Brien and undersigned counsel submit that proceeding by video conference is

appropriate and that her sentencing hearing “cannot be further delayed without serious harm to the

interests of justice.”   Mrs. O’Brien has several medical conditions that make her immuno-
       Case 3:19-cr-00308-VAB Document 41 Filed 02/09/21 Page 2 of 3




compromised and she resides out of state. Accordingly, it is safest for her to appear by video

conference from her home in Pennsylvania so as to limit the number of people she must encounter.

A remote proceeding would also permit Mrs. O’Brien to avoid complications occasioned by the

quarantine rules for traveling to Connecticut. This case has been pending for several years, and there

have been delays, in part, due to Mrs. O’Brien’s medical treatments. So that the parties can resolve

a matter that has been pending for some time, it is in the interests of justice to proceed with the

sentencing and not to permit further delay. Accordingly, Mrs. O’Brien respectfully asks this Court

to permit her to proceed by video conference for her sentencing hearing.

                                             Respectfully Submitted,

                                             THE DEFENDANT,
                                             Jennifer O’Brien

                                             FEDERAL DEFENDER OFFICE



Date: February 09, 2021                      /s/ Allison M. Near
                                             Assistant Federal Defender
                                             265 Church Street, 7th FL
                                             New Haven, CT 06510
                                             Phone: (203) 498-4200
                                             Bar No.: ct27241
                                             Email: allison_near@fd.org




                                                  2
       Case 3:19-cr-00308-VAB Document 41 Filed 02/09/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 09, 2021, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent to all parties by operation of the Court's electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court's CM/ECF System.

                                      /s/ Allison M. Near
                                      Allison M. Near




                                                  3
